Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/29/21. Claims 1-21 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose:
A method for making a semiconductor device comprising:
forming a superlattice on a semiconductor substrate and comprising a plurality of stacked groups of layers, with each group of layers of the superlattice comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions;
wherein a first at least one non-semiconductor monolayer constrained within the crystal lattice of a first pair of adjacent base semiconductor portions comprises a first non-semiconductor material, and wherein a second at least one non-semiconductor monolayer constrained within the crystal lattice of a second pair of adjacent base semiconductor portions comprises a second non-semiconductor material different than the first non-semiconductor material; and
wherein at least one base semiconductor portion comprises a carbon dopant distributed throughout the at least one base semiconductor portion, as recited in amended claim 1. Claims 2-8 depend from claim 1 and are also allowable. 
A method for making a semiconductor device comprising:

forming a superlattice on a semiconductor substrate and comprising a plurality of stacked groups of layers, with each group of layers of the superlattice comprising a plurality of stacked base silicon monolayers defining a base Silicon portion and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base silicon portions;
wherein a first at least one non-semiconductor monolayer constrained within the crystal lattice of a first pair of adjacent base silicon portions comprises a first non- semiconductor material, wherein a second at least one non- semiconductor monolayer constrained within the crystal lattice of a second pair of adjacent base silicon portions comprises a second non-semiconductor material different than the first non-semiconductor material, and wherein the first non- semiconductor material comprises oxygen and nitrogen; and
wherein at least one base silicon portion comprises a carbon dopant distributed throughout the at least one base semiconductor portion, as recited in amended claim 9. Claims 10-13 depend from claim 9 and are also allowable. 
A method for making a semiconductor device comprising:
forming a superlattice on a semiconductor substrate and comprising a plurality of stacked groups of layers, with each group of layers of the superlattice comprising a plurality of stacked base silicon monolayers defining a base
silicon portion and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base silicon portions;
wherein a first at least one non-semiconductor monolayer constrained within the crystal lattice of a first pair of adjacent base silicon portions comprises a first non- semiconductor material, wherein a second at least one non- semiconductor monolayer constrained within the crystal lattice of a second pair of adjacent base silicon portions comprises a second non-semiconductor material different than the first non-semiconductor material, and wherein the second non- semiconductor material comprises at least one of oxygen and carbon; and
wherein at least one base silicon portion comprises a carbon dopant distributed throughout the at least one base semiconductor portion, as recited in amended claim 14. Claims 15-17 depend from claim 14 and are also allowable.
A method for making a semiconductor device comprising:
forming a superlattice on the semiconductor substrate and comprising a plurality of stacked groups of layers, with each group of layers of the superlattice comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions;
wherein a first at least one non-semiconductor monolayer constrained within the crystal lattice of a first pair of adjacent base semiconductor portions comprises a first non-semiconductor material, a second at least one non- semiconductor monolayer constrained within the crystal lattice of a second pair of adjacent base semiconductor portions comprises a second non-semiconductor material different than the first non-semiconductor material, the first non- semiconductor material comprising oxygen and nitrogen, and the second non-semiconductor material comprising at least one of carbon and oxygen;
wherein a base semiconductor portion between the first at least one non-semiconductor monolayer and the second at least one non-semiconductor monolayer comprises a carbon dopant distributed throughout the base semiconductor portion, as recited in claim 18. Claims 19-21 depend from claim 18 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Mears (US 20160099317A1) discloses A semiconductor device comprising: a substrate; a plurality of fins spaced apart on said substrate, each of said fins comprising a lower semiconductor fin portion extending vertically upward from the substrate, at least one superlattice punch-through stop layer on the lower fin portion, said superlattice punch-through stop layer including a plurality of stacked groups of layers, each group of layers of the superlattice punch-through stop layer comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions, and an upper semiconductor fin portion on said at least one superlattice punch-through stop layer and extending vertically upward therefrom; source and drain regions at opposing ends of the fins; and a gate overlying the fins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813